61 S.E.2d 607 (1950)
232 N.C. 578
SAUNDERS
v.
BULLA et al.
No. 379.
Supreme Court of North Carolina.
November 1, 1950.
*608 Ottway Burton, Asheboro, for plaintiff appellant.
Ferree & Gavin, Asheboro, for defendant appellees.
PER CURIAM.
The election plaintiff seeks to enjoin was held 25 March 1950 and is now an accomplished fact. Hence the question he seeks to present on this appeal is academic. For that reason the appeal is dismissed on authority of Nance v. City of Winston-Salem, 229 N.C. 732, 51 S.E.2d 185, and Eller v. Wall, 229 N.C. 359, 49 S.E.2d 758.
Appeal dismissed.